Opinion op the Court by
Judge Hardin:
The appellant answered both the original petition and cross petition of the appellee without objection to the jurisdiction of the court; and being thus before the court and having failed to answer the amended cross-petition, alleging his indebtedness to Anderson for part of the consideration of his purchase of the land, or the hond of Branon, the objection taken for the first time in this court, that the circuit court had not jurisdiction to render the judgment cannot be sustained. Nor did the court err in treating the averments of the amended cross petition as confessed by the failure to answer them — the appellant being before the court as a party to the action and in the pleadings, and not merely as a garnishee by service of an order of attachment. Nor do we perceive any error in the refusal of the court to vacate the judgment for the amount alleged to be due from the appellant to Anderson. Wherefore the judgment is affirmed.